945 N.E.2d 1153 (2011)
Leslie BLANKENSHIP, Ex'r, etc., respondent,
v.
SECURITAS SECURITY SERVICES, USA, Inc., etc., et al. (Centegra Health System, petitioner).
No. 111702.
Supreme Court of Illinois.
March 30, 2011.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its order in Blankenship v. Securitas et al., No. 1-10-3299 (12/08/10), and allow leave to appeal to consider the case on the merits.